DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 10/22/2021.  

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Instant Application
US 10,613,764 
21. A memory controller comprising: 
a first interface for receiving memory requests via a communication fabric; and 
a second interface for receiving memory requests via an alternate path different from the communication fabric, 
wherein one or more memory requests received via the second interface are conditionally generated based on memory requests conveyed via the first interface
wherein the one or more memory requests are generated based at least in part on a
count being below a threshold, wherein the count corresponds to at least
one of a number of outstanding memory requests by a given thread and a
number of outstanding memory requests of a processor executing the thread.
1.  A computing system comprising:
 a communication fabric;  a processor 
configured to generate memory requests;  and a memory controller coupled to 
receive the memory requests from the processor via the communication fabric;  
wherein the processor is further configured to: identify a first memory 
request;  generate a second memory request responsive to determining the first 
memory request is hint qualified, wherein a memory request targeting a page 
that is hint qualified causes generation of an additional memory request 
targeting the page;  send the second memory request to the memory controller 
via an alternate path that is different from the communication fabric;  and 
send the first memory request to the memory controller via the communication 
fabric
7. The computing system as recited in claim 1, wherein to determine that the
first memory request is hint qualified, the processor is configured to:
determine that a number of memory requests generated by a given thread is greater
than a first threshold; and
determine that a number of memory requests generated by a processor executing the
thread is greater than a second threshold.




REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 21 recites “wherein the one or more memory requests are generated based at least in part on a count being below a threshold, wherein the count corresponds to at least
one of a number of outstanding memory requests by a given thread and a number of outstanding memory requests of a processor executing the thread.”
	The language suggests the memory requests may be generated when either a) a number of outstanding memory requests by a given thread is below a threshold or b) a number of outstanding memory requests of a processor executing the thread is below a threshold.  However, the specification only describes situations where requests are generated when both a number of outstanding memory requests by a given thread and a number of outstanding memory requests of a processor executing the thread are below a threshold.  See Fig. 3 of applicant’s specification (particularly steps 310 and 312), the accompanying description on Paragraphs 0055-0056, and claim 38 of the claims filed 1/11/2021.  Independent claims 28 and 35 have a similar issue.  The dependent claims inherit this issue.  Appropriate correction is required.


ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's argument that the cited prior art does not teach the claims as amended has been considered and is persuasive.  Thus, the rejection has been withdrawn.  However, the st Paragraph as noted above.

CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 21-40 have been rejected in the application. 
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135